Citation Nr: 0931154	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-26 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1989 to 
May 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim for entitlement to 
service connection for PTSD is decided.

This case was previously before the Board in June 2007.  At 
that time the Board remanded the case for further 
development, to include a VA examination to confirm or rule 
out a diagnosis of PTSD if an alleged in-service stressor had 
been verified.

A review of the record shows that in January 2009 the Veteran 
was sent a letter notifying him that he was going to be 
scheduled for a VA examination and that he would be notified 
of the time and place of the examination.  In March 2009 VA 
received notification that the Veteran had failed to report 
for his March 4, 2009, VA examination.  VA then sent the 
Veteran a letter advising him of his failure to report for 
his scheduled examination and asking him to respond to such 
letter within 30 days so that he could be rescheduled.  No 
response was received within the time frame allotted.

The originating agency subsequently issued a Supplemental 
Statement of the Case (SSOC) denying the Veteran's claim as 
there was no confirmed diagnosis of PTSD.  VA then received a 
statement from the Veteran in June 2009.  In this statement 
the Veteran asserted that he had not been notified of the 
examination that had been scheduled for him.  He also stated 
that he was able and willing to report for another 
examination and requested that one be scheduled for him in 
the State of Tennessee.  

The Board notes that both the letter sent to the Veteran in 
January 2009 and the letter sent in March 2009 bear different 
addresses than the return address the Veteran wrote on his 
June 2009 correspondence with VA.  All three of these 
addresses appear to be different than the address that 
appears on the Veteran's April 2004 claim and February 2005 
Power of Attorney.  Additionally, there is no notification of 
a scheduled examination letter of record in the Veteran's 
file.  

The Board finds that VA should first confirm the Veteran's 
current address.  Then, as it is unclear as to whether the 
Veteran received notice of his scheduled examination the 
Veteran should be afforded another opportunity to report for 
a VA examination as he appears ready and willing to report to 
such examination at this time.

Accordingly, the case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.	The RO or the AMC should confirm the 
Veteran's current mailing address.  The 
Veteran should also be informed that it 
is ultimately his obligation to inform 
VA of any changes of address.

2.	Then, the Veteran should be afforded a 
VA examination by a psychiatrist or 
psychologist to determine if he has 
PTSD due to verified inservice 
stressor(s).  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

A diagnosis of PTSD under the DSM-IV 
should be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for this diagnosis.  
If PTSD is diagnosed, the elements 
supporting the diagnosis, to include 
the verified stressor, should be 
identified.

The rationale for all opinions 
expressed should also be provided.

A copy of the letter notifying the 
Veteran of the date, place, and time of 
his examination should be included in 
the claims file, if the Veteran fails 
to appear for the examination.  The 
Veteran should also be made aware that 
failure to report for this examination 
could have a detrimental effect on the 
adjudication of his claim.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
entitlement to service connection for 
PTSD in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, an SSOC should 
be furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




